             Case 1:19-cr-00576-CCB Document 37 Filed 05/11/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                               *
                                                       *
        v.                                             *     Criminal No. CCB-19-576
                                                       *
DAMONT BROWN
                                           *******
                                    MEMORANDUM AND ORDER
        Now pending is the motion for reconsideration (ECF 33) filed on behalf of pretrial

detainee Damont Brown seeking reconsideration of my memorandum and order (ECF 32) issued

April 9, 2020, denying Brown’s second motion for review of detention order. The government

has filed an opposition (ECF 34) and no hearing is necessary. For the reasons that follow, the

motion is Denied.

        First, I incorporate by reference the findings and analysis contained in my earlier opinion.

I will address only the additional information offered in the motion for reconsideration.

        Brown chiefly relies on the opinion issued on April 19, 2020, by Judge Colleen Kollar-

Kotelly in the case of Banks v. Booth, the class action litigation involving the D.C. Jail. No. CV

20-849(CKK), 2020 WL 1914896 (D.D.C. Apr. 19, 2020).1 While the opinion and

accompanying report of the independent experts (amici) documented significant deficiencies in

the conditions at the D.C. Jail/Correctional Treatment Facility related to the coronavirus

pandemic, it is noteworthy that Judge Kollar-Kotelly has ordered numerous remedial measures to

be implemented, and did not order the release of detainees. More significantly, Brown offers no

medical documentation of an asthma or other condition sufficiently serious to put him at




1
  Brown also relies on an opinion by Judge Deborah Boardman releasing a detainee, United States v. Shaheed, No.
CCB-19-526, 2020 WL 1914763 (D. Md. Apr. 20, 2020). I respect that opinion but note there are many others by
judges of this court denying release. Each case must be decided on its individual facts and circumstances.


                                                        1
           Case 1:19-cr-00576-CCB Document 37 Filed 05/11/20 Page 2 of 2



increased risk of death or significant complications if he does contract the virus.2 Nor has Brown

proposed with any specificity an appropriate third-party custodian or other release conditions that

would mitigate the danger to the community that would be posed by Brown’s release, for all the

reasons set forth in my earlier memorandum.

                 Accordingly, the motion for reconsideration (ECF 33) is Denied.

        So Ordered this 11th day of May, 2020.




                                                   _______________________________
                                                             /S/
                                                   Catherine C. Blake
                                                   United States District Judge




2
  As noted in my earlier opinion, Brown proffers through his mother that he has asthma, but offers no medical
documentation of a current “moderate to severe” condition that might increase his risk from COVID-19. See People
with Moderate to Severe Asthma, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/asthma.html (last accessed May 11, 2020). Further, the court obtained Brown’s medical records from
the D.C. Jail and forwarded them to counsel on April 3, 2020. None of those records are relied on by counsel.


                                                       2
